 In the Matterof RossC. GIBSON AND DONALDM. GIBSON D3B/A GIBSONPAINT COMPANY, EMPLOYER AND PETITIONERandPAINT MAHERsUNION, LOCAL 1101OF THE BROTHERHOOD OF PAINTERS,DECORATORSAND PAPERHANGERS,AFL, UNIONCase No. 0O-RM-36.Decided July 13,1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before Clayton 0.Rost, hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicial,error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board makes the following :FINDINGS OF FACTTHE BUSINESS OF THE EMPLOYER.The Employer and Petitioner, Ross C. Gibson and Donald M.Gibson, are partners, doing business in Oakland, California, as Gib-son Paint Company.They are engaged in the manufacture of paintsand the retail sale of paints and painter's supplies.The Employer'splant covers a total area of approximately 11,000 square feet, of which:approximately 9,000 square feet is used for manufacturing operations,and the remaining 2,000 square feet for its retail business.In 1948, the Employer purchased raw materials valued at approxi-mately $62,600, of which approximately 33 percent was producedoutside the State of California.'During the same period, the Em-ployer's saleswere in excess of $100,000, of which approximately 31 It appears from the record that substantially all of such purchases were shipped to the:Employer from the suppliers'local warehouses.85 N. L. R. B., No. 29.160 GIBSON PAINT COMPANY161percent was made to customers located outside the State of California,approximately 10 percent to local painters and contractors, and theremainder to off-the-street customers of the Employer's retail store.The Employer asserts that it is engaged in commerce within themeaning of the National Labor Relations Act. The Union, however,contends that the operations of the Employer do not affect commercewithin the meaning of the Act.Although we do not find that theEmployer's operations are unrelated to commerce, we believe thatthese operations are essentially local in character, and that their effecton interstate commerce is so remote that to assert jurisdiction in thiscase would not effectuate the policies of the Act 2Accordingly, weshall dismiss the petition.ORDERITISHEREBY ORDEREDthat the petition herein be, and it hereby is,dismissed.2Matter of TowerTooland DieCo.,85 N. L. R. B. 127;Matter of Screw MachineProductsCo., 85 N. L. R. B.129;Matter of Bailey Slipper Shop, Inc.,84 N. L. R. B.341 ;Matter of Eberhart-Conway Company,84 N. L. R. B. 24;Matter of S. D.BellDental Mfg.Co., Inc.,84 N. L. R. B. 23 ;Matter of Monroe Moody Martin,and WesleyMatthew Martin,d/b/a MartinBrothers,84 N. L.R. B. 21 ;Matter of Ray-Lyon Co.,Inc.,83 N. L.R. B. 487.